DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “310, 311, 330, 340, 350, 360 and 365” have been used to point to same structure of a molding unit (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “a module support, and at least one light window forming element is provided in said molding cavity for forming a light window of said module support, wherein said temperature controlling arrangement is configured to provide a molding temperature environment during a molding process of said module support, wherein said module supporting frame is integrally molded on said substrate board to form said molded circuit board assembly” (see claim 51, about lines 10-13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Abstract should not be in claim format.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims clearly directed to an equipment as clearly defined in the preamble see claim 51, lines 1-2, however claim also recite  “for forming a module support, and at least one light window forming element is provided in said molding cavity for forming a light window of said module support, wherein said temperature controlling arrangement is configured to provide a molding temperature environment during a molding process of said module support, wherein said module supporting frame is integrally molded on said substrate board to form said molded circuit board assembly” (see claim 51, lines 10-15) appears outside elements since they are not part of the claimed equipment.
Regarding the phrase(s) "configured to” (occurrence in claim 1, about lines 5-9; and lines 13-15);” adapted to “(claim 55, about line 2-13);  renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is " configured to " perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.

Claim 52 recites “s wherein when aid upper mould and said lower mound are in said closed-mould state”(see claim 52, lines 4-5; similar to this also  occurrence in claim 54, lines 4-5 and 7-8; and many other places in claim 55, lines 6-7 and 9-10, respectively ). The examiner recommends the word “when” to be removed, or the limitations of “the substrate includes the product substrate, transferring the semiconductor die onto the substrate includes transferring the semiconductor die into contact with the conductive trace” to be placed in a dependent claim which is dependent from claim 34. The phrase "wherein when" would renders the claim indefinite. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claim is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim. In this case, the boundaries of the claimed limitation could not be determined, because the content is unclear in case the substrate does not include the product substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-53, 55, 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11161291 to Wang et al, hereinafter the ‘191. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation set forth in this instant application are recited in the co- pending claims as follows:
The ‘191 reference claims the manufacturing equipment, for manufacturing a molded circuit board assembly of a camera module, comprising:
at least one molding unit which comprises at least one upper mould, at least one lower mould, at least one mould fixing arrangement, and at least one temperature controlling arrangement, wherein said mould fixing arrangement is configured to control opening and closing of said upper mould and said lower mound, wherein when said upper mould (first mould) and said lower mound (second mould) are in a closed-mould state, a molding cavity is formed between said upper mould and said lower mound for at least one substrate board being placed at one of said upper mould and said lower mound, wherein said molding cavity has at least one supporting frame forming groove for forming a module support (compare claim 1 of the ‘191), and 
at least one light window forming element is provided in said molding cavity for forming a light window of said module support, wherein said temperature controlling arrangement is configured to provide a molding temperature environment during a molding process of said module support, wherein said module supporting frame is integrally molded on said substrate board to form said molded circuit board assembly (compare claim 1, line 22-29).
Limitations of claims 52-53 and 61 are also claimed by the ‘191 (compare claim 1, lines 6-15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-53, 55 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (WO2015133631).
Arai discloses the claimed manufacturing equipment, for manufacturing a molded circuit board assembly of a camera module, comprising: 
at least one molding unit which comprises at least one upper mould 50, at least one lower mould 52 (see abstract, and various Figs. 4-6), at least one mould fixing arrangement, and at least one temperature controlling arrangement (see discussion at para. 0091 for temperature control environment), 
a molding cavity is formed between said upper mould and said lower mound for at least one substrate board 10a being placed at one of said upper mould and said lower mound (see Figs. 7-9), 
wherein said molding cavity has at least one supporting frame forming groove 54 for forming a module support, and at least one light window forming element 56 is provided in said molding cavity for forming a light window of said module support (see paras 0077-0088, Figs. 4-9), wherein said module supporting frame 19/12a is integrally molded on said substrate board to form said molded circuit board assembly (see Fig. 9).
Regarding to the recites:  “wherein said mould fixing arrangement is configured to control opening and closing of said upper mould and said lower mound, wherein when said upper mould and said lower mound are in a closed-mould state;  wherein said temperature controlling arrangement is configured to provide a molding temperature environment during a molding process of said module support, wherein said module supporting frame is integrally molded on said substrate board to form said molded circuit board assembly” appears to be met by the above since The office hereby notes the phrase(s)”configured to”  do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated.
Limitations of claims 52-53, 55 and 61 also met by the above (see Figs 4-6 for the mold structure and its elements). 

Allowable Subject Matter
Claims 54, 56-60  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt